Citation Nr: 0735126	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  00-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a cerebellar hematoma with mild right 
upper extremity ataxia (right upper extremity disability), 
currently rated as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected mild gait ataxia of the right lower 
extremity (right lower extremity disability).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from  December 1999 and March 2000 rating 
decisions of the RO that granted service connection for the 
above conditions and evaluated the right upper extremity 
disability as 100 percent disabling beginning on August 16, 
1999 and then as 10 percent disabling effective on February 
16, 2000, and evaluated the right lower extremity disability 
as 10 percent disabling effective on February 16, 2000.  

In June 2006, the Board remanded the above claims in order to 
afford the veteran an opportunity to testify at a hearing 
before the Board at the RO.  In January 2007, this hearing 
took place.  A transcript of these proceedings has been 
associated with the veteran's claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

Here, the Board notes that in testimony before the Board in 
January 2007, the veteran and his representative put forth 
arguments indicating that the veteran's disabilities had 
worsened since his most recent VA examinations in February 
2000 and May 2004.  

Specifically, the veteran stated that he had essentially lost 
voluntary muscle control over the right side of his body and 
now required the assistance of family to help with daily 
living.  He indicated that he could walk with the assistance 
of a cane, but did not have full control over his muscles.  
He also indicated that he essentially could not use his right 
hand and that the fingers on the right hand were numb.  

Because the veteran has alleged that his conditions have 
worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo contemporaneous and 
thorough VA examinations.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In addition, the Board notes that the veteran's claims file 
indicates that he is receiving disability benefits from the 
Social Security Administration.  The veteran's claims file, 
however, does not contain records related to such benefits.  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Prior to affording the veteran a new VA examination in 
connection with his claim, the RO should update the veteran's 
claims file with any recent medical records relevant to the 
veteran's claim.  

In this regard, the Board notes that the veteran testified 
that he receives ongoing treatment at the No. Little Rock, 
Arkansas, VA Medical Center.  Upon remand, therefore, the RO 
updated the veteran's claims file with records from this 
facility dated since January 2006.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  This decision applies to the present case 
as well.  

In the present appeal, it does not appear that the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate his claims of entitlement 
to higher evaluations, and was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  This 
case must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his residuals of a cerebellar 
hematoma with mild right upper 
extremity ataxia and mild gait ataxia 
of the right lower extremity.  This 
should include medical and treatment 
records from the No. Little Rock, 
Arkansas, VA Medical Center dated since 
January 2006.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA examination 
to determine the current extent and 
severity of his service-connected 
residuals of a cerebellar hematoma with 
mild right upper extremity ataxia and 
mild gait ataxia of the right lower 
extremity.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  

The examiner should make a finding 
regarding whether the veteran is right or 
left had dominant and report whether the 
veteran's median and sciatic nerve damage 
is manifest by complete or incomplete 
paralysis.  

If the median nerve paralysis is 
incomplete, the examiner should state 
whether the condition is mild, moderate, 
or severe.  If the median nerve damage is 
paralysis is complete, the examiner 
should state whether the condition is 
manifest by the hand inclined to the 
ulnar side, the index and middle fingers 
more extended that normally, considerable 
atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the 
hand (ape hand), pronation incomplete and 
defective, absence of flexion of the 
middle finger, cannot make a fist, index 
and middle fingers remain extended, 
cannot flex distal phalanx of the thumb, 
defective opposition and abduction of the 
thumb, at right angles to the palm, 
flexion of wrist weakened, and/or pain 
with trophic disturbances.  

If the sciatic nerve paralysis is 
incomplete, the examiner should state 
whether the condition is mild, moderate, 
moderately severe, or severe, with marked 
muscular atrophy.  If the paralysis is 
complete, state whether the condition is 
manifest by foot dangles and drops, no 
active movement possible of muscles below 
the knee, and/or flexion of knee weakened 
or lost.  

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

